Citation Nr: 1105630	
Decision Date: 02/10/11    Archive Date: 02/18/11

DOCKET NO.  06-01 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to an increased disability rating for diabetes 
mellitus with early nephropathy, currently evaluated as 20 
percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. B. Yantz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to 
September 1969.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2004 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Hartford, 
Connecticut.

In November 2008, the Board denied entitlement to a disability 
rating in excess of 20 percent for diabetes mellitus with early 
nephropathy.  In May 2009, the United States Court of Appeals for 
Veterans Claims (Court) granted a Joint Motion to remand this 
claim to the Board.  Thereafter, in September 2009, the Board 
remanded this case for further evidentiary development.  The 
requested development was completed, and the case has now been 
returned to the Board for further appellate action.

For reasons explained below, the appeal is once again REMANDED to 
the RO via the Appeals Management Center (AMC) in Washington, DC.  
VA will notify you if further action is required on your part.


REMAND

While further delay is regrettable, the Board observes that 
additional development is once again required prior to 
adjudicating the Veteran's claim for a disability rating in 
excess of 20 percent for diabetes mellitus with early 
nephropathy.

Pursuant to the Board's September 2009 remand, the Veteran 
underwent a VA diabetes mellitus examination in February 2010.  
On that occasion, the examiner noted that the Veteran had no 
episodes of, or hospitalizations for, ketoacidosis or 
hypoglycemic reactions.  It was also noted that the Veteran's 
hypertension was well-controlled on medication.  The Veteran 
denied any renal dysfunction.  In accompanying laboratory studies 
in February 2010, the Veteran's microalbumin level measured 28 
milligrams per gram of creatinine (mg/g Creat), and his 
hemoglobin (A1C) was elevated at 6.4%.  The examiner noted that, 
according to prior laboratory studies, the Veteran's microalbumin 
level had measured 41 mg/g Creat in April 2003, 46.2 mg/g Creat 
in May 2004, 29.7 mg/g Creat in June 2005, and 35 mg/g Creat in 
April 2006.  (The Board notes that the results of such April 2006 
testing are not contained in the claims file.)  The examiner 
diagnosed the Veteran with type II diabetes mellitus and mild 
nephropathy at least as likely as not related to his diabetes 
mellitus.  In an August 2010 addendum, the examiner noted that 
there was no subjective evidence to support that the Veteran 
requires regulation of his activities, including occupational and 
recreational activities, as the Veteran had denied any 
limitations in his activities of daily living as well as in his 
occupation.

Compensable complications of diabetes (such as nephropathy) are 
to be evaluated separately unless they are part of the criteria 
used to support a 100 percent evaluation for diabetes, while 
noncompensable complications are to be considered part of the 
diabetic process under Diagnostic Code 7913.  38 C.F.R. § 4.119, 
Diagnostic Code 7913, Note (1) (2010).  In the current case, the 
Veteran's nephropathy would be rated under the applicable 
criteria for renal dysfunction, if and only if his nephropathy is 
found to be compensable.  See 38 C.F.R. § 4.115a (2010).  The 
Board notes that the February 2010 examiner did not discuss the 
specific degree of any albuminuria found to be present, despite 
the aforementioned elevated microalbumin levels documented 
throughout the period of claim.  

The Board notes that to warrant a compensable rating for 
nephropathy, the evidence must show albumin constant or recurring 
with hyaline and granular casts or red blood cells.  38 C.F.R. 
§ 4.115a.

In light of the above, the Board finds that the claims file 
should be returned to the February 2010 examiner for additional 
analysis.

In addition, per the Board's September 2009 remand instructions, 
in October 2009 a request was sent to the VA Medical Center 
(VAMC) in West Haven, Connecticut to obtain all VA treatment 
records pertaining to the Veteran dating since October 2005.  
However, the West Haven VAMC did not respond to this request.

Also per the Board's September 2009 remand instructions, in 
October 2009 a request was sent to the VAMC in Newington, 
Connecticut to obtain all VA treatment records pertaining to the 
Veteran dating since June 2005.  Such records were obtained and 
associated with the claims file in October 2009.  In one such 
treatment record dated in July 2009, it was noted that the 
Veteran's urine microalb/creat would be checked on that date.  
However, the results of such testing are not contained in the 
claims file.

In light of the above, the RO/AMC should send another request to 
the West Haven VAMC to obtain all VA treatment records and 
laboratory studies pertaining to the Veteran dating since October 
2005.  In addition, the RO/AMC should send another request to the 
Newington VAMC to obtain all VA laboratory studies pertaining to 
the Veteran dating since June 2005, as well as all VA treatment 
records and laboratory studies pertaining to the Veteran dating 
since October 2009.  38 U.S.C.A. § 5103A(c) (West 2002); see also 
Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are 
in constructive possession of the agency, and must be obtained if 
the material could be determinative of the claim).

As an additional matter, the evidence of record reveals that the 
Veteran has also been receiving diabetic care, to include 
medications and laboratory testing, from a private treatment 
provider.  At his February 2010 examination, the Veteran stated 
that he visited his private diabetic care provider every two to 
three months.  On remand, the RO/AMC should attempt to obtain all 
available records of such private treatment after obtaining an 
authorization from the Veteran.

If any of the above-requested records are unavailable, then a 
negative reply from the pertinent facility must be obtained and 
associated with the claims file, and the Veteran should be so 
notified.

Accordingly, the case is REMANDED for the following actions:

1.  Ask the Veteran to provide the names, 
addresses, and approximate dates of 
treatment of all health care providers, 
both VA and private, who have treated him 
for his diabetes mellitus with early 
nephropathy at any time since June 2003.  
After securing any necessary releases, the 
RO/AMC should request any records 
identified which are not duplicates of 
those contained in the claims file.

2.  Obtain all relevant VA treatment 
records and laboratory studies dating since 
October 2005 from the VA Medical Center in 
West Haven, Connecticut.

In addition, obtain all relevant VA 
laboratory studies dating since June 2005, 
as well as all relevant VA treatment 
records and laboratory studies dating since 
October 2009, from the VA Medical Center in 
Newington, Connecticut.

If any of the above-requested records are 
unavailable, then a negative reply from the 
pertinent facility must be obtained and 
associated with the claims file, and the 
Veteran should be so notified.

3.  After the above has been completed to 
the extent possible, return the claims file 
to the examiner who conducted the February 
2010 VA diabetes mellitus examination, if 
available.  The examiner should once again 
review the claims file and then discuss 
whether the laboratory findings of record 
reveal that the Veteran has constant or 
recurring albumin with hyaline and granular 
casts or red blood cells.  A rationale for 
all opinions expressed should be provided.

If the examiner determines that an 
examination of the Veteran is necessary to 
provide the requested opinion, then such 
examination should be scheduled.  If the 
previous examiner is no longer available, 
then the requested analysis should be 
rendered by another qualified examiner.

3.  After the development requested above 
as well as any additional development 
deemed necessary has been completed, the 
record should again be reviewed.  If the 
benefit sought on appeal remains denied, 
then the Veteran and his representative 
should be furnished with a supplemental 
statement of the case and be given the 
opportunity to respond thereto.  The case 
should then be returned to the Board for 
further appellate consideration, if in 
order.

The Veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

